           Case 2:16-cr-00185-MCE Document 70 Filed 06/16/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     JOSIAH HERENA
6
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )   Case No. 2:16-cr-00185-MCE
11                                                )
                     Plaintiff,                   )   STIPULATED REQUEST FOR MODIFICATION
12                                                )   OF CONDITIONS OF SUPERVISED RELEASE
     vs.                                          )
13                                                )   Hon. Morrison C. England
     JOSIAH HERENA,                               )
14                                                )
                     Defendant.                   )
15                                                )
                                                  )
16
               On May 12, 2020, the defendant, JOSIAH HERENA, was sentenced to a term of 9
17
     months in custody for violating his terms of supervised release. CR 66. He is currently
18
     incarcerated at the Sacramento County Jail. He is slated for release from custody onto
19
     Supervised Release on Sunday, June 14, 2020.
20
               The parties hereby request that the following condition be added to the existing
21
     conditions of Mr. Herena’s supervised release:
22
               The defendant shall reside and participate in a residential community corrections
23
               center, for a period of up to 180 days; said placement shall commence as directed
24             by the Probation Officer pursuant to 18 U.S.C. § 3563(b)(11). The defendant shall
25             pay the cost of confinement as determined by the Bureau of Prisons.

26   ///
27   ///
28   ///
       Stipulated Request for Modification of
       Conditions of Supervised Release
       Case 2:16-cr-00185-MCE Document 70 Filed 06/16/20 Page 2 of 3


1            Such a condition will provide necessary support to Mr. Herena upon re-entry following
2    release from custody.
3                                                Respectfully submitted,
4    DATED: June 15, 2020                        HEATHER E. WILLIAMS
5                                                Federal Defender
6                                                /s/ Hannah R. Labaree
7                                                HANNAH R. LABAREE
                                                 Assistant Federal Defender
8                                                Attorney for JOSIAH HERENA

9    DATED: June 15, 2020                        McGREGOR W. SCOTT
                                                 United States Attorney
10
11                                               /s/ Samuel E. Stefanki
                                                 SAMUEL R. STEFANKI
12                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulated Request for Modification of
      Conditions of Supervised Release
       Case 2:16-cr-00185-MCE Document 70 Filed 06/16/20 Page 3 of 3


1                                              ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
3    Conditions of Supervision for defendant, Josiah Herena, be Amended to add the following
4    condition:
5            The defendant shall reside and participate in a residential community corrections
6            center, for a period of up to 180 days; said placement shall commence as directed
             by the Probation Officer pursuant to 18 U.S.C. § 3563(b)(11). The defendant shall
7
             pay the cost of confinement as determined by the Bureau of Prisons.
8
             IT IS SO ORDERED.
9
10   Dated: June 16, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulated Request for Modification of
      Conditions of Supervised Release
